IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SUSAN GREEN, )
)
Plaintiff, ) 2:18-cv-00034

)
v. )

) Judge l\/larilyn J. Horan
GOLLA CENTER FOR PLASTIC )
SURGERY, P.C., and DINAKAR GOLLA, )
M.D., )
)
Defendants. )

OPINION

Plaintiff Susan Green filed an action against Defendants Golla Center for Plastic Surgery,
P.C., and Dinakar Golla, M.D., in the Magisterial District Court in Allegheny County on October
23, 2017, seeking recovery of unpaid Wages. (ECF No. 1-2, at l). On November 28, 2017,
judgment Was awarded to Plaintif`f Green in the amount of $8,132,50. Id. at 2-5. In December
2017, Defendants filed a Notice of Appeal to have the case heard de novo by the Court of
Cornrnon Pleas. ]d. at 8. ln accordance With Pennsylvania’s Rules of Civil Procedure, Plaintiff
Green filed a complaint on January 3, 2018. Id. at 9. ln her Complaint, Plaintiff Green alleged
claims under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq., Pennsylvania’s
Wage Payment and Collection Law (WPCL), 43 P.S. § 260.1 et seq., and Pennsylvania common
laW, seeking “to recover damages for non-payment of vvages, commissions, interest, penalties,
reasonable counsel fees, and to make Plaintiff Whole.” Ia’. On January 8, 2018, Def`endants
removed the case to federal court on the basis of federal question jurisdiction and supplemental

jurisdiction (ECF No. 1, at 2).

Following discovery, on August 23, 2018, Defendants filed a Motion for Summary
Judgment, (ECF No. 19), and Plaintiff Green filed a Partial l\/lotion for Summary Judgment,
(ECF No. 22). The parties provided briefs, (ECF Nos. 21, 23, 26, 28, 30), a combined Concise
Statement of Facts, (ECF No. 32; see also ECF Nos. 20, 24), and related appendices. This Court
heard oral argument on the Motions on February 20, 2019.

F or the following reasons, Defendants’ Motion for Summary Judgment will be granted in
part and denied in part, and Plaintiff Green’s Partial Motion for Summary Judgment will be

denied.

I. Factual Background

The Golla Center for Plastic Surgery (hereinafter, “Defendant GC”), a plastic surgery and
comprehensive wound care practice, is a corporation owned by a single shareholder, Dr. Dinakar
Golla (hereinafter, “Defendant Golla”). (ECF No. 32, at p. l, jj l; p. 26, jj l). Defendant GC
does not have a board of directors, and Defendant Golla, a board-certified plastic surgeon, makes
all key decisions for the operation of Defendant GC. Id. at p. l, jj 2; p. 26, jj 2-3. Defendant
Golla hired Plaintiff Susan Green as the Director of Business Development for Defendant GC.
Id. at p. 2, jj 3. Plaintiff Green began working for Defendant GC on February 27, 2017. Id. at
p. 30, jj 4. Plaintiff Green’s responsibilities entailed “develop[ing] the Golla Center’s
relationships with referring facilities and physicians, with the objective of growing the practice’s
revenues.” [d. at p. 2, jj 4; See also id. at p. ll, jj 20.

Plaintiff Green and Defendant Golla memorialized their initial agreement in a term sheet,
which stated that Plaintiff Green would receive a base annual salary of $24,000, paid bi-weekly,
plus a discretionary monthly bonus. Ia’. at pp. 2-3, jjjj 5-6. The term sheet noted that the parties

anticipated Plaintiff Green’s overall annual salary would be in the range of $75,()00 to $100,000

“if goals are met.” Id. at p. 3, jj 6. The term sheet also stated the parties’ expectations for their
working relationship: “l. Communication of the areas worked daily in an excel like forrnat[,] 2.
Weekly meetings to help direct pro gress[,] 3. Access to billing and reports to help direct the
progress and areas of improvement.” Id.

In addition to the agreement expressed in the term sheet, Defendant Golla expected
Plaintiff Green to work full time, id. at p. 38, jj 12; ECF No. 29-2, at 9, although Plaintiff Green
did not have a set Monday-through-Friday schedule or set start and end times for her workdays,
nor did she have to track her hours or submit a timesheet. (ECF No. 32, at pp. 7-9, jjjj 16~17).
Plaintiff Green was also free to take vacation time when she chose, and did not have to get time
off pre-approved by Defendant Golla. Ia’. at p. 10, jj 19. Defendants offered Plaintiff Green “the
opportunity to participate in the same fringe benefits as the other employees although she elected
not to do so.” Ia'. at p. 40, jj 13. Defendants supplied Plaintiff Green with an email address, and
gave her “access to GC’s computer systems, financial information and identities of GC’s
customers,” id. at p. 42, jj 16, but did not provide Plaintiff Green with an office, cell phone,
computer, or vehicle, z`d. at p. 15, jjjj 27~29. Instead, Plaintiff Green worked from home and used
her own phone, computer, and car, and she otherwise paid for all of her business expenses and
marketing events. Ia’. at pp. 15-16, jjjj 27-31. Furthermore, Defendant Golla did not require that
Plaintiff Green agree to work exclusively for Defendant GC. Ia'. at pp. 19~20, jj 35. He did,
however, note that he would find it acceptable for Plaintiff Green to engage in other employment
only if it did not interfere with her work for Defendant GC. Id.; ECF No. 29-2, at 9.

At the outset of Plaintiff Green’s employment with Defendant GC, Plaintiff Green
developed “a written business plan based upon her own professional assessment of the needs of
the practice.” (ECF No. 32, at p. 16, jj 32). Plaintiff Green stated in her deposition that

Defendant Golla “wasn’t certain What he needed” and “his goals were very vague.” Id. at p. 17,

3

jj 33. She also testified that although Defendant Golla “directed what he wanted done by the end
of the week,” it was Plaintiff Green’s “responsibility to figure out how to get that done.” Id. at
p. 19, jj 33. For the first few months of Plaintiff Green’s employment, Defendant Golla “directed
Green to focus her sales efforts in a specific geographic area.” Id. at p. 38, jj 11. Otherwise,
Plaintiff Green determined how to perform her role as Director of Business Development by
speaking with Defendant GC’s nurse practitioners, researching other physicians and facilities,
and relying on her sales experience Ia’. at pp. 16_19, jj 33. Plaintiff Green provided updates to
Defendant Golla by submitting information to him on people or businesses she visited and the
outcomes ofthose meetings Ia'. at p. 9, jj 17; p. 40, jj 15.

ln l\/larch, April, and May 2017, Defendant GC paid Plaintiff Green the agreed-upon bi-
weekly salary, as well as discretionary monthly bonus payments, the amounts of which were
determined by Defendant Golla. Ia'. at p. 13, jj 23; p. 34, jjjj 8-9. However, in June 2017, the
parties renegotiated Plaintiff Green’s compensation, retroactive to l\/Iay 2017, agreeing that
instead of a base salary plus monthly bonus, Plaintiff Green would be paid a commission of two
percent of Defendant GC’s gross monthly revenues, minus revenues derived from two specific
services offered by Defendant GC. Id. at pp. 5-6, jjjj 8, 10-12; p. 42, jjjj 17-18; p.43, jj 20. On
June 29, 2017, Plaintiff Green confirmed by email the parties’ agreement to modify her
compensation Id. at p. 6, jj 13. Defendant Golla responded that he agreed, but acknowledged
that he thought two percent was high and that the parties could “start with that and adjust lower
to get to a reasonable number along with growth.” Id. at p. 7, jj 14. Defendant Golla testified,
regarding the June 2017 agreement, that although he believed Plaintiff Green’s job performance
played a role in whether revenues increased or decreased, (ECF 29-2, at 20), he acknowledged
that many variables had an impact and that it was hard to quantify them, id. at 19-22. Defendant

Golla also testified that under the June 2017 agreement, Plaintiff Green’s fixed two-percent

4

commission would include commission based on revenues from “areas she hadn’t worked a day,”
but that he agreed to the change in compensation anyways. Ia’. at 24. Defendant GC paid
Plaintiff Green a two-percent commission based on the June 2017 agreement for l\/Iay, June, and
July 2017. (ECF No. 32, at p. 43, jj 21).

From the time Plaintiff Green was hired until the time the parties renegotiated Plaintiff
Green’s compensation in June 2017, both Plaintiff Green and Defendants considered Plaintiff
Green to be an employee of Defendant GC. ]a’. at p. 35, jj 10. Following renegotiation, Plaintiff
Green acknowledged in a June 26, 2017 email to Defendant Golla that the parties agreed that she
would be considered an independent contractor under their new agreement on compensation “so
you didn’t have to actually pay for the time off or pay my payroll taxes.” Ia’. at p. 5 , jj 9.
Additionally, on her 2017 tax return, Plaintiff Green “paid her income tax under the independent
contractor/ self-employed theory,” describing her business as “consulting,” and claimed several
business expenses, such as office expenses, supplies, mileage, and phone. Ia'. at p. 22, jj 39.
However, Plaintiff Green alleges that the nature of her role otherwise did not change in June
2017, as she “continued to perform the same job duties that she had been performing since the
inception of her employment.” Ia’. at pp. 43-44, jjjj 23~24. Defendants do not dispute that
Plaintiff Green’s role did not change; rather, Defendants focus on whether Plaintiff Green
continued to perform her job satisfactorily Ia'. at p. 44, jj 24; see also ECF No. 25-2, at 20-21.

Defendant Golla alleges that on or around July 20, 2017, he communicated to Plaintiff
Green that a commission based on two percent of the practice’s gross revenue was unsustainable.
(ECF No. 32, at pp. 44-45, jj 25 ; see also ECF No. 25-3, at jjl4). Defendant Golla allegedly
informed Plaintiff Green “that going forward, her commission payments would be calculated
based upon a percentage of g_ro_wth in the practice’s revenues, as opposed to being calculated

based upon a percentage of the practice’s overall revenues.” (ECF No. 32, at pp. 44-45, jj 25).

 

5

Plaintiff Green denies that Defendant Golla communicated this information to her, ia'. , and in
August and September 2017, Plaintiff Green requested to be paid according to the June 2017
agreement, id. at p. 45, jj 26. Defendant GC did not pay Plaintiff Green anything in August and
September 2017, alleging that Plaintiff Green was not entitled to any commission because there
had been no growth in revenue. Ia’. at p. 46, jj 27. On September 22, 2017, Plaintiff Green
resigned from her relationship with Defendant GC, ia’. at p. 7, jj 15, having secured employment
with one of Defendant GC’s competitors Ia’. at p. 21, jj 36. Plaintiff Green began her new
position the following month. Ia’.

Plaintiff Green instituted the present action in an effort to recover unpaid compensation
that she claims is due her for the months of August and September 2017. (ECF No. 1-2). In
Counts 1 and 11 of the Complaint, Plaintiff Green alleges that Defendant GC and Defendant
Golla, respectively, violated Pennsylvania’s Wage Payment and Collection Law (WPCL). Id. at
15~16. 1n Counts 111 and IV, Plaintiff Green alleges that Defendant GC is liable for breach of
contract and unjust enrichment, respectively. Ia'. at 16-18. Lastly, in Count V, Plaintiff Green
brings a claim against Defendant GC under the Fair Labor Standards Act (FLSA). ]a'. at 18~20.
Defendants have moved for summary judgment on all five Counts. (ECF No. 19). Plaintiff
Green has likewise moved for partial summary judgment, seeking judgment as to Counts 1, 11, 111,

and v. (ECF N<>. 22).

II. Motions for Summary Judgment
A. Legal Standard

According to Federal Rule of Civil Procedure 56, a court must grant summary judgment
where the moving party “shows that there is no genuine dispute as to any material fact” and the

moving party “is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). For a dispute to

be genuine, there must be “a sufficient evidentiary basis on which a reasonable jury could find
for the non-moving party.” Mooa’y v. Atl. City Ba’. ofEa’uc., 870 F.3d 206, 213 (3d Cir. 2017)
(internal quotations omitted). Additionally, for a factual dispute to be material, it must have an
effect on the outcome of the suit. Ia’.

1n reviewing and evaluating the evidence for a motion for summary judgment, the court
must “view the underlying facts and all reasonable inferences therefrom in the light most
favorable to the” non-moving party. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d
Cir. 2014) (internal quotations omitted). However, where “the non-moving party fails to make ‘a
sufficient showing on an essential element of her case with respect to which she has the burden
of proof,”’ the moving party is entitled to judgment as a matter of law. Mooa'y v. Atl. Cily Ba'. of
Ea'uc., 870 F.3d 206, 213 (3d Cir. 2017) (quoting Celotex Corp. v. Catretl, 477 U.S. 317, 323

(1986)).

B. Discussion
l. FLSA claim

A predicate to liability under FLSA is the existence of an employer-employee relationship
between the plaintiff and defendant Davis v. Abz'ngton Mem ’l Hosp., 817 F. Supp. 2d 556, 563
(E.D. Pa. 2011). FLSA thus applies only to employees, not to independent contractors Donovan
v. DialAmerz`ca Mktg., Inc., 757 F.2d 1376, 1379 (3d Cir.l985); Le/j‘ler v. Creatz`ve Heallh Servs,,
2017 U.S. Dist. LEX1S 161719, at *7 (E.D. Pa. Sept. 29, 2017). The question ofwhether a
plaintiff is an employee or an independent contract is ultimately a question of law for the court,
and therefore can be resolved on motion for summary judgment Dal)ronzo v. Roche Vz`ramz`ns,

232 F. supp. 2d 306, 315-16 (D.N.J. 2002);Lej71er, 2017 U.s. Dist. LEX1S 161719, at *s.

However, where there is a disputed issue of material fact, summary judgment is not appropriate
Donovan, 757 F.2d at 1381.

Plaintiff Green alleges in Count V of her Complaint that Defendant GC violated FLSA by
misclassifying her as an independent contractor “for the purpose of avoiding the significant
responsibilities associated with the employer/employee relationship.” (ECF No. 1-2, at 19).
Defendant GC argues that it is entitled to judgment as a matter of law on Count V because
Plaintiff Green was in fact an independent contractor and therefore not covered by FLSA. (ECF
No. 19, at jj 2). Plaintiff Green, however, argues that she is entitled to judgment as a matter of
law on Count V because she was an employee of Defendant GC and because Defendants have
admitted to not paying her for the months of August and September 2017. (ECF No. 22, at jj 12).
Judgment on Count V thus turns on whether Plaintiff Green was an employee or an independent
contractor of Defendant GC.

FLSA defines “employee” broadly. Silla v. One Three Fz've, Inc., 2018 U.S. Dist. LEX1S
106066, at *13 (W.D. Pa. June 26, 2018) (citing Donovan, 757 F.2d at 1382-83). The Third
Circuit adopted a six-factor “economic realities” test to distinguish between employees and
independent contractors Ia’. First, courts are to look to “the degree of the alleged employer’s
right to control the manner in which the Work is to be performed.” Safarz`an v. Am. DG Energy,
Inc., 729 Fed. App’x. 168, 173 (3d Cir. 2018). Second, courts should consider “the alleged
employee’s opportunity for profit or loss depending upon his managerial skill,” as well as, third,
“the alleged employee’s investment in equipment or materials required for his task, or his
employment of helpers.” la’. Next, courts should assess “whether the service rendered requires a
special skill.” Ia’. Fifth, courts are to examine “the degree of permanence of the working
relationship,” and lastly, “whether the service rendered is an integral part of the alleged

employer’s business” Ia’. The Supreme Court has emphasized that, in determining whether a

8

plaintiff is an employee or an independent contractor, “the circumstances of the whole activity
should be examined rather than any one particular factor.” Donovan, 757 F.2d at 1382 (citing
Rutlzerfora’ Foocl Corp. v. McComb, 331 U.S. 722 (1947)). Additionally, the Third Circuit has
said the “analysis is controlled by the economic reality of the relationship under the [Donovan]
factors,” not by how the parties may have chosen to structure their relationship Safarian, 729
Fed. App’x. at 173.
a. Allegecl employer ’s degree of control Turning now to the first factor, courts in the

Third Circuit have used several sub-factors to make a determination regarding “the degree of the
alleged employer’s right to control the manner in which the work is to be performed.” Sofranko
v. Northwestern Mut. Lz`fe Ins. Co., 2007 U.S. Dist. LEXIS 99666, at *11 (W.D. Pa. Nov. 29,
2007), adopted by 2008 U.S. Dist. LEXIS 2493 (W.D. Pa. Jan 14, 2008). Such sub-factors
include

whether [the defendant] established a rigid working schedule for the plaintiff, or left

him free to determine his own work hours; whether it oversaw or supervised his

work; whether the plaintiff had an exclusive relationship with [the defendant], or was

free to engage in other business relationships with third parties; whether the plaintiff

was required to provide [the defendant] with sales reports and records or had

complete discretion with respect to record keeping; and whether the plaintiff had

discretion to hire his own help and pay them.
Ia'. More simply, “[f]acts relevant to this inquiry are the degree of supervision over the worker,
control over the worker’s schedule, and instruction as to how the worker is to perform his or her
duties” Luxama v. Ironbouncl Express, Inc., 2012 U.S. Dist. LEXIS 99292, at *10 (D.N.J. June
28, 20 12).

For example, in Sofranko, the court found that the defendant, NM, “did not establish a

work schedule for the plaintiff, and it did not oversee, nor supervise his work,” but instead, “the

plaintiff was free to set his own schedule and had complete discretion with respect to record

keeping.” Ia’. at *16~17. Additionally, “[t]he plaintiff generated his own client lists, decided
9

what products to sell them, was free to sell non-NM products to customers, incurred and paid
business expenses solely as he saw fit, including hiring and paying an assistant, and could take
vacations or sick time as he chose.” Ia’. at *17. Based on these facts, the court held that the
defendant “did not control the manner in which the plaintiff performed his work,” which
indicated that the plaintiff was an independent contractor. Id,

Here, Defendant Golla testified in his deposition that he expected Plaintiff Green to work
full time for Defendant GC, id. at p. 38, jj 12; ECF No. 29-2, at 9, and, according to the term
sheet, Plaintiff Green was expected to communicate to Defendants “the areas worked daily in an
excel like format,” (ECF No. 32, at p. 3, jj 6). Also, according to the term sheet, Plaintiff was
expected to meet weekly with Defendant Golla so that he could help direct her progress Id.
Furthermore, although Defendant Golla did not require that Plaintiff Green agree to work
exclusively for Defendant GC, (ECF No. 32, at pp. 19-20, jj 35), he testified in his deposition
that he would have found it unacceptable if Plaintiff Green engaged in other employment that
interfered with her work for Defendant GC or that was for a competitor, (ECF No. 29-2, at 9~10).
On the other hand, Defendant GC did not establish a rigid work schedule for Plaintiff Green and
did not require her to report the hours she worked. (ECF No. 32, at p. 7, jj 16). Plaintiff Green
was also free to take vacation time when she chose, and did not have to get time off pre-approved
by Defendant Golla. Ia’. at p. 10, jj 19. Additionally, Plaintiff Green testified that Defendant
Golla’s goals and directions were vague, id. at p. 17, jj 33, and she accordingly generated her own
work plan based on independent research and her prior sales experience, id. at pp. 16_19, jj 33.
Furtherrnore, Plaintiff Green ran marketing events at her own expense Ia’. at p. 16, jj 31. These
facts indicate that although Defendants had some control over the manner in which Plaintiff
Green performed her work, that control was minimal Therefore, this factor tips toward

independent contractor status, rather than the existence of an employee-employer relationship

10

b. Allegea’ employee ’s opportunity for profit or loss. Next, to determine “the alleged
employee’s opportunity for profit or loss depending upon his managerial skill,” courts have
primarily considered whether the plaintiff’ s compensation was tied to performance See
Dorzovan, 757 F.2d at 1386 (finding the fact that the plaintiffs “risked financial loss if they did
not manage their [work] properly” weighed in favor of independent contractor status); Lz` v.
Renewable Erlergy Solutz`ons, Inc., 2012 U.S. Dist. LEXIS 22312, at *20 (D.N.J. Feb. 21, 2012)
(explaining that “this factor may be present for a worker whose earnings are tied to his
performance”); Luxama, 2012 U.S. Dist. LEX1S 99292, at * 14 (noting that a worker who
receives a regular salary in a set amount or a fixed commission may be considered an employee,
but a worker who is paid by the project may be considered an independent contractor).

1n the present case, Defendant GC initially paid Plaintiff Green a base salary in a set
amount, plus a discretionary bonus (ECF No. 32, at pp. 2-3, jjjj 5_6). Although the base salary
was not tied to Plaintiff Green’s performance, the fact that the amount of the bonus was
determined at Defendant Golla’s discretion indicates that perhaps Plaintiff Green’s total
compensation prior to June 2017 was, in some manner, tied to her performance However, the
parties renegotiated the terms of compensation in June 2017, at which time they dispensed with
the base salary and bonus and instead agreed that Plaintiff Green would receive a fixed
commission of two percent of Defendant GC’s gross revenues Ia’. at pp. 5~6, jjjj 8, 10-12; p. 42,
jjjj 17-18. Defendant Golla testified that there are many factors that affect revenue, but that he
believed Plaintiff Green, whose sole purpose was to increase revenues, had an impact on
revenue (ECF No. 29-2, at 19-22). He further testified that the revenues on which Plaintiff
Green’s commission was based included areas where Plaintiff Green had not worked. Ia'. at 24.
1n light of the fact that Defendant GC paid Plaintiff Green two percent of gross revenues

regardless of whether she performed her job duties, and, to a certain extent, regardless of whether

11

she worked in certain areas that produced said revenue, as well as the fact that there were many
factors unrelated to Plaintiff Green’s performance that affected revenue, it would seem that
Plaintiff Green’s compensation was unrelated to her performance On the other hand, Plaintiff
Green’s sole purpose in her role as Director of Business Development was to increase Defendant
GC’s revenue, which indicates that, despite the foregoing facts, her compensation was perhaps at
least loosely related to her performance However, Defendants allege that in July 2017,
Defendant Golla communicated to Plaintiff Green his intention to change how Plaintiff Green
would be compensated, so that her compensation would be based on growth in revenue, and thus
tied more directly to her performance Ia’. at pp. 44-45, jj 25 ; see also ECF No. 25-3, at jjl4. lf
Defendants’ assertion is supported by the evidence, it is more likely that Plaintiff Green was an
independent contractor in the months for which she did not receive compensation Nevertheless,
the Court does not need to come to a conclusion on this point because, as discussed in greater
detail below regarding Plaintiff Green’s breach of contract claim, the facts surrounding the
alleged change in compensation are in dispute Therefore, this factor-which is but one factor in
a non-exhaustive factor-balancing test, and thus is not necessarily outcome determinative_-
cannot be fully assessed at this time

c. Investment in equipment or materials and employment of helpers Regarding the third
factor, “the alleged employee’s investment in equipment or materials required for his task, or his
employment of helpers,” courts have considered what the alleged employer and employee each
provided to enable the alleged employee to perform his work. For example, in Safarian, the
Third Circuit noted that the alleged employer provided business cards, an email address, clothing,
a cell phone, a computer, and a beeper, which, the court stated, “may suggest Safarian was an
employee rather than an independent contractor.” Safarian, 729 Fed. App’x at 174. However,

the alleged employee, an engineer, supplied his own truck and many of his own tools Ia’. at 173.

12

Noting these facts, the court ultimately concluded that the plaintiff was an independent
contractor. Id. at 173-74. Similarly, in Sofranko, the court found that the plaintiff, a sales
representative “was financially responsible for the materials required for his work,” pointing out
that the plaintiff paid all of his own business expenses, continuing education, and related
instructional materials Sofranko, 2007 U.S. Dist. LEXIS 99666, at *18. The court also noted
that the alleged employer “did not provide the plaintiff with office supplies, equipment, or office
space,” and that “the plaintiff deducted all of his expenses associated with [his work] on a
Schedule C (Profit and Loss from Business), not on a Schedule A (ltem`ized Deductions),” tax
form. Ia’. The court ultimately concluded that the plaintiff was an independent contractor. Ia’. at
*23.

Here, Defendants provided Plaintiff Green with an email address, (ECF No. 32, at p. 42,
jj 16), but Defendants did not provide Plaintiff Green with an office, cell phone, computer, or
vehicle, id. at p. 15 , jjjj 27-29. lnstead, Plaintiff Green worked from home and used her own
phone, computer, and car. Ia'. She also paid for all of her business expenses and marketing
events, ia’. at p. 16, jjjj 30-31, and she claimed such expenses on a Schedule C tax form. Ia'. at p.
22, jj 39. Therefore, much like in Sofranko, this factor suggests that Plaintiff Green was an
independent contractor.

a'. Whether service requires special skill As to the fourth factor, “whether the service
rendered requires a special skill,” using specialized skills, rather than engaging in routine work,
makes it more likely that a FLSA plaintiff is an independent contractor. Martin v. Selker Bros.,
Inc., 949 F.2d 1286, 1295 (3d Cir. 1991). However, “the use of special skills is not itself
indicative of independent contractor status, especially if the workers do not use those skills in any

independent way.” la’.

13

Defendant Golla testified at his deposition that he hired Plaintiff Green for the position of
Director of Business Development because he needed someone who was better suited for and
skilled at sales and relationship building than he and his clinicians. (ECF No. 29-2, at 14~15).
This point is underscored by Plaintiff Green’s deposition testimony that although Defendant
Golla had goals for his business, such goals were vague, and Plaintiff Green was to use her skills,
experience, and judgment to fill in the gaps (ECF No. 32, at pp. 17_19, jj 33). As discussed
above in regard to Defendants’ control over Plaintiff Green’s work, Plaintiff Green exercised
considerable autonomy from the outset of her relationship with Defendants, and she used her
skills in an independent way. Therefore, this factor indicates that Plaintiff Green was an
independent contractor.

e. Degree ofpermanence. Next, “the degree of permanence of the working relationship”
generally relates to whether the relationship is continuous and of an indefinite duration or
whether it consists of fixed periods Razak v. Ul)er Teclzs., Inc., 2018 U.S. Dist. LEXIS 61230, at
*51 (E.D. Pa. Apr. 11, 2018). “Generally, independent contractors have variable or impermanent
working relationships with the principal company because they ‘often have fixed employment
periods and transfer from place to place as particular work is offered to them, whereas
“employees” usually work for only one employer and such relationship is continuous and
indefinite in duration.”’ Ia’. (quoting Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436, 1442
(10th Cir.1998)).

Here, Plaintiff Green was not hired for a fixed term or to complete a particular proj ect.
lnstead, she was hired for the general purpose of increasing Defendant GC’s revenues (ECF No.
32, at p. 2, jj 4). Additionally, Defendant Golla stated that he expected Plaintiff Green to work
for him full time, and that he would find it unacceptable if Plaintiff Green performed the same

work for a competitor as she did for Defendants (ECF No. 32, at pp. 19-20, jj 35; ECF No. 32,
14

at p. 38, jj 12; ECF No. 29-2, at 9). Thus, Plaintiff Green’s relationship with Defendants was of a
“continuous and indefinite” duration, rather than a fixed employment period with an ability to
“transfer from place to place.” lt appears then that the parties’ relationship had a degree of
permanence associated with an employee-employer relationship

. f. Integral part of the alleged employer ’s business Lastly, according the Third Circuit,
“whether the service rendered is an integral part of the alleged employer’s business” relates “to
the nature of the work performed by” the plaintiff. Donovan, 757 F.2d at 1385. 1f the plaintiffs
work “constitute[s] an ‘essential part’ of the alleged employer’s business,” or if the plaintiff
“perform[s] the primary work of the alleged employer,” then the plaintiff is more likely to be an
employee Id. On the other hand, if the plaintiff s work is incidental to the defendant’s business,
the plaintiff is an independent contractor. Id. at 1387. For example, in Donovan, the defendant
was in the business “of locating telephone numbers for various people and calling them to sell
particular products,” while the role of one group of plaintiffs was to distribute telephone-number
search cards to the defendant’s home researchers Id. The court held that, under this factor, the
distributor-plaintiffs were not employees because their work was “more properly characterized as
an incident to defendant’s business rather than an integral part of it.” Id.

Here, it is undisputed that Defendant GC is a plastic surgery and comprehensive wound

care practice, and that Defendant Golla is a board-certified plastic surgeon (ECF No. 32, at p. 1,
jjjj 1-2). Plaintiff Green was hired to focus on growing Defendant GC’s revenues by developing
relationships with referring facilities and physicians Id. at p. 2, jj 4. She was not hired as a part
of the medical staff, nor did she in any way participate in providing plastic surgery or wound care
services to patients As in Donovan, Plaintiff Green’s role is more properly characterized as
incidental to the primary work of Defendants Thus, under this factor, Plaintiff Green is more

likely an independent contractor, and not an employee, of Defendant GC.

15

ln conclusion, one factor, regarding the degree of permanence, points toward an
employee-employer relationship and another factor, regarding the alleged employee’s
opportunity for profit or loss, cannot be determined based on the undisputed facts However,
each of the four remaining factors indicates independent contractor status Even if the
unresolved factor were decided in favor of Plaintiff Green having been an employee of
Defendant GC, such a determination would not significantly sway “the circumstances of the
whole activity” when considering the other, undisputed facts in this case-in other words, the
disputed facts are not material to this claim. This Court thus concludes as a matter of law that, in
light of the economic realities of the parties’ relationship Plaintiff Green was an independent
contractor of Defendant GC. Therefore, FLSA does not apply to Plaintiff Green, and Defendant

GC is entitled to summary judgment as to Count V of the Complaint

2. WPCL claims

Plaintiff Green also alleges in Counts 1 and ll of the Complaint, that Defendants GC and
Golla, respectively, violated Pennsylvania’s WPCL by failing to compensate Plaintiff Green
(ECF No. 1-2, at 15_16). Like FLSA, the WPCL applies only to the employee-employer
relationship Williams v. Jani-King of Phl`la. Inc., 837 F.3d 314, 320 (3d Cir. 2016). Having
determined that Plaintiff Green was an independent contractor, and not an employee, of
Defendant GC, the WPCL does not apply to Plaintiff Green Therefore, Defendants GC and

Golla are entitled to summary judgment as to Counts 1 and 11.

3 . Breach of contract claim
1n Count 111 of her Complaint, Plaintiff Green alleges that she and Defendant GC were
parties to an enforceable contract, under which Defendant GC agreed to pay Plaintiff Green a

commission based on two percent of Defendant GC’s gross revenue (except for revenue from

16

two specific services offered by Defendant GC). (ECF No. 1-2, at 16-17). Plaintiff Green
alleges that Defendant GC breached the contract by failing to pay her in August and September
2017. Id. at l7. Defendant GC contends it is entitled to summary judgment on Count 111 because
Plaintiff Green is not owed compensation for those months under the new terms allegedly
communicated to Plaintiff Green in July 2017. (ECF No. 30, at 7-8). Plaintiff Green argues that
she is entitled to summary judgment because the agreement to pay her two percent of gross
revenue was still in effect, and Defendants have admitted that Plaintiff Green did not get paid
anything in August and September. (ECF No. 23, at 10-12).

To have an enforceable contract, (1) the parties must have “manifested an intention to be
bound by the agreement,” (2) “the terms of the agreement [must be] sufficiently definite,” and (3)
there must be consideration Blair v. Scott Specialty Gases, 283 F.3d 595, 603 (3d Cir. 2002). ln
the employment context, an employer may unilaterally institute prospective changes in an
employee’s compensation Divenuta v. Bilcare, Inc., 2011 U.S. Dist. LEX1S 34279, at *9~10
(E.D. Pa. l\/lar. 31, 2011) (“[The] power to terminate the employment relationship ‘at will’ carries
with it the power to dictate prospective changes in the terms of employment, including an
employee’s compensation.”). The employee accepts the new compensation by continuing to
work, and is welcome to reject the new compensation by terminating her employment See
Lipson v. Jackson Nat’l Life ]ns. Co., 2004 U.S. Dist. LEXIS 1169, at * 17 n.7 (E.D. Pa. Jan. 7,
2004) (quoting Gehin-Scott v. Newson, Inc., 848 F. Supp. 585, 589 (E.D. Pa. 1994) (“‘[I]f an
employee is dissatisfied with the terms offered by the employer, the employee is free to
resign.”’). lt stands to reason, then, that if an employee is not notified of the prospective change
in compensation, the employee has not been given the opportunity to accept or reject the new
contract term. Consequently, an employer’s failure to notify renders the new compensation term

unenforceable

17

Here, Defendants argue that in July 2017, the terms of Plaintiff Green’s compensation
changed to a percentage of the growth in revenue, and that because there was no growth in
revenue in July and August 2017, Defendant GC did not owe Plaintiff Green any compensation
in August and September 2017. (ECF No. 26, at 6). Plaintiff Green argues that Defendant Golla
did not communicate the alleged change to her, and that, in the altemative, even if he did notify
her, she did not agree to the proposed change (ECF No. 22, at jjjj 7-10). Although Defendant
Golla could certainly change the method by which Plaintiff Green would be compensated, he was
required to notify Plaintiff Green of the prospective change lf Defendant Golla did notify
Plaintiff Green_as he testified in his deposition that he did, (ECF No. 25 -2, at 18~19)-then
Plaintiff Green would be bound by the new compensation term because she continued to work
for Defendant GC. Plaintiff Green, on the other hand, adamantly denies that she received such
notification, and points out that she continued to send Defendants requests for payment based on
the two percent commission (ECF No. 32, at pp 44-45, jjjj 25-26). There are no documents or
other evidence in the record that resolve this issue Thus, there is a genuine dispute of material
fact regarding whether Defendants notified Plaintiff Green of the prospective change in her
compensation Accordingly, summary judgment is inappropriate here, and both Plaintiff Green’s

and Defendants’ Motions for Summary Judgment will be denied as to Count 111,

4. Unjust enrichment claim

Lastly, in Count IV of the Complaint, Plaintiff Green alleges that Defendant GC has been
unjustly enriched because it “accepted the services of Plaintiff and received the benefit thereof ’
but “has refused and continues to refuse to pay the fair market value for such services to
Plaintiff.” (ECF No. 1-2, at 17_18). Only Defendant GC moves for summary judgment on this

claim. (ECF Nos. 19, 22). Defendant GC argues that there is no claim for unjust enrichment

18

where there is an enforceable contract (ECF No. 21, at 23). Unjust enrichment, an equitable,
quasi-contractual doctrine, is “‘inapplicable when the relationship between the parties is founded
on a written agreement or express contrac .”’ Cook v. General Nutrition Corp., 2018 U.S. App.
LEXIS 2625 8, at *4 (3d Cir. Sept. 17, 2018) (quoting Benefit Tr. Life Ins. Co. v. Union Nat. Bank
of Pittsburgh, 776 F.2d 1174, 1177 (3d Cir. 1985)). The undisputed facts here show that the
parties had an express, written employment contract, which they orally modified only as to the
manner of compensation (ECF No. 32, at p. 2, jj 5; p. 30, jj 5). Therefore, unjust enrichment is

not applicable Defendant GC is thus entitled to summary judgment as to Count lV.

III. Conclusion
THEREFORE, Defendants’ Motion for Summary Judgment is GRANTED as to Counts 1,

11, lV, and V, and it is DENIED as to Count 111. Plaintiff Green’s Partial l\/lotion for Summary

Judgment is DENIED.

  

 

 

Marilyn'§§i. Horan
United States District Judge

19

